Title: To Thomas Jefferson from Samuel Garland, 15 June 1820
From: Garland, Samuel
To: Jefferson, Thomas


Sir
Lynchburg
June 15th 1820
You have heard no doubt, that the Copartnership of Mess. A Robertson & Co was desolved on the 31st of August last—Your bond to them on a divission of the debts &c has fallen to me in right of Mr B Miller the foreign partner, all  of whose debts at this place have been put into my hands as attorney for collection, I shall be happy to hear from you on this subject stating particularly when I may expect payment—my instructions are preremptory to close the collections with all despatch—Respectfully Yr obt stS. Garland